Exhibit 10.5







LKQ CORPORATION
1998 EQUITY INCENTIVE PLAN
(as amended as of November 3, 2014)
ARTICLE 1
ESTABLISHMENT, OBJECTIVES, AND DURATION
1.1 ESTABLISHMENT OF THE PLAN. LKQ CORPORATION, a Delaware corporation
(hereinafter referred to as the "Company"), hereby establishes an incentive
compensation plan to be known as the LKQ 1998 Equity Incentive Plan (hereinafter
referred to as the "Plan") as set forth in this document. The Plan became
effective as of February 13, 1998 (the "Effective Date") and shall remain in
effect as provided in Section 1.3 hereof.
1.2 PURPOSE OF THE PLAN. The purpose of this Plan is to benefit the Company and
its Subsidiaries by enabling the Company to offer to certain present and future
executives, key personnel, Non-employee Directors, consultants and other persons
providing services to the Company and its Subsidiaries stock based incentives
and other equity interests in the Company, thereby giving them a stake in the
growth and prosperity of the Company and encouraging the continuance of their
relationship with the Company or its Subsidiaries.
1.3 DURATION OF THE PLAN. The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board of Directors to amend
or terminate the Plan at any time pursuant to Article 15 hereof, until all
Shares subject to it shall have been purchased or acquired according to the Plan
provisions.
ARTICLE 2
DEFINITIONS
Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized:
"AWARD" means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, RSUs, Performance Shares or Performance Units.
"AWARD AGREEMENT" means a writing provided by the Company to each Participant
setting forth the terms and provisions applicable to Awards granted under this
Plan. The Participant's acceptance of the terms of the Award Agreement shall be
evidenced by his or her continued Service without written objection before any
exercise or payment of the Award. If the Participant objects in writing, the
grant of the Award shall be revoked.
"BENEFICIAL OWNER" or "BENEFICIAL OWNERSHIP" shall have the meaning ascribed to
such term in Rule 13d-3 of the General Rules and Regulations under the Exchange
Act.
"BOARD" or "BOARD OF DIRECTORS" means the Board of Directors of the Company.
"CAUSE" shall mean, with respect to a Participant's Separation from Service, the
occurrence of any one or more of the following, as determined by the Committee,
in the exercise of good faith and reasonable judgment:
(i) In the case where there is no employment, change in control or similar
agreement in effect between the Participant and the Company or a Subsidiary at
the time of the grant of the Award, or where there is such an agreement but the
agreement does not define "cause" (or similar words) or a "cause" termination
would not be permitted under such agreement at that time because other
conditions were not satisfied, the Separation from Service is due to the willful
and continued failure or refusal by the Participant to substantially perform
assigned duties (other than any such failure resulting from the Participant's
Disability), the Participant's dishonesty or theft, the Participant's violation
of any obligations or duties under any employee agreement, or the Participant's
gross negligence or willful misconduct; or
(ii) In the case where there is an employment, change in control or similar
agreement in effect between the Participant and the Company or a Subsidiary at
the time of the grant of the Award that defines "cause" (or similar words) and a
"cause"



--------------------------------------------------------------------------------



termination would be permitted under such agreement at that time, the Separation
from Service is or would be deemed to be for "cause" (or similar words) as
defined in such agreement.
No act or failure to act on a Participant's part shall be considered willful
unless done, or omitted to be done, by the Participant not in good faith and
without reasonable belief that his action or omission was in the best interest
of the Company.
"CHANGE OF CONTROL" of the Company shall mean:
(a) the Company is merged or consolidated or reorganized into or with another
corporation or other legal person (an "Acquiror") and as a result of such
merger, consolidation or reorganization less than 50% of the outstanding voting
securities or other capital interests of the surviving, resulting or acquiring
corporation or other legal person are owned in the aggregate by the stockholders
of the Company, directly or indirectly, immediately prior to such merger,
consolidation or reorganization, other than by the Acquiror or any corporation
or other legal person controlling, controlled by or under common control with
the Acquiror;
(b) The Company sells all or substantially all of its business and/or assets to
an Acquiror, of which less than 50% of the outstanding voting securities or
other capital interests are owned in the aggregate by the stockholders of the
Company, directly or indirectly, immediately prior to such sale, other than by
any corporation or other legal person controlling, controlled by or under common
control with the Acquiror;
(c) There is a report filed on Schedule 13D or Schedule 14D-1 (or any successor
schedule, form or report), each as promulgated pursuant to the Exchange Act,
disclosing that any person or group (as the terms "person" and "group" are used
in Section 13(d)(3) or Section 14(d)(2) of the Exchange Act and the rules and
regulations promulgated thereunder) has become the beneficial owner (as the term
"beneficial owner" is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of 50% or more of the issued and
outstanding shares of voting securities of the Company; or
(d) During any period of two consecutive years, individuals who at the beginning
of any such period constitute the directors of the Company cease for any reason
to constitute at least a majority thereof unless the election, or the nomination
for election by the Company's stockholders, of each new director of the Company
was approved by a vote of at least two-thirds of such directors of the Company
then still in office who were directors of the Company at the beginning of any
such period.
"CODE" means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation thereto.
"COMMITTEE" means the Committee as specified in Article 3 herein appointed by
the Board to administer the Plan with respect to grants of Awards.
"COMMON STOCK" means the common stock of the Company.
"COMPANY" means LKQ Corporation, a Delaware corporation, as well as any
successor to such entity as provided in Article 17 herein.
"DIRECTOR" means any individual who is a member of the Board of Directors of the
Company.
"DISABILITY" shall have the meaning ascribed to such term in the Participant's
governing long-term disability plan. If no long term disability plan is in place
with respect to a Participant, then with respect to that Participant, Disability
shall mean: for the first 24 months of disability, that the Participant is
unable to perform his or her job; thereafter, that the Participant is unable to
perform any and every duty of any gainful occupation for which the Participant
is reasonably suited by training, education or experience. Notwithstanding the
foregoing, for any Awards that constitute a nonqualified deferred compensation
plan within the meaning of Section 409A(d) of the Code and provide for an
accelerated payment in connection with any Disability, Disability shall have the
same meaning as set forth in any regulations, revenue procedure, revenue rulings
or other pronouncements issued by the Secretary of the United States Treasury
pursuant to Section 409A of the Code, applicable to such plans.
"EFFECTIVE DATE" shall have the meaning ascribed to such term in Section 1.1
hereof.
"EMPLOYEE" means any employee of the Company or any Subsidiary.



--------------------------------------------------------------------------------



"EXCHANGE ACT" means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.
"FAIR MARKET VALUE" means (a) if the Common Stock is not listed or traded on a
stock exchange or market, the value of the Common Stock determined in good faith
by the Committee; or (b) if the Common Stock is listed or traded on a stock
exchange or market, (i) for purposes of setting any Option Price, unless
otherwise required by any applicable provision of the Code or any regulations
issued thereunder, or unless the Committee otherwise determines, means as of the
date of the Award, the average of the closing sales prices of the Common Stock
on the applicable stock exchange or market (as reported in THE WALL STREET
JOURNAL, Midwest Edition) on each of the five trading dates immediately
preceding such date; and (ii) for purposes of the valuation of any Shares
delivered in payment of the Option Price upon the exercise of an Option, for
purposes of the valuation of any Shares withheld in payment of the Option Price
or to pay taxes due on an Award, for purposes of the provisions of Section 5.3
(regarding elections by Non-employee Directors to receive compensation in the
form of Shares) or for purposes of the exercise of any SAR or conversion of a
Performance Unit, means the average of the high and low sales prices of the
Common Stock on the applicable stock exchange or market (as reported in THE WALL
STREET JOURNAL, Midwest Edition) on the applicable day (or if the applicable day
is not a trading day, on the trading day next preceding the applicable day).
"FREESTANDING SAR" means a stock appreciation right that is granted
independently of any Options, as described in Article 7 herein.
"GOOD REASON" shall mean, with respect to a Participant's Separation from
Service,
(i) in the case where there is no employment, change in control or similar
agreement in effect between the Participant and the Company or a Subsidiary at
the time of the grant of the Award, or where there is such an agreement but the
agreement does not define "good reason" (or similar words) or a "good reason"
termination would not be permitted under such agreement at that time because
other conditions were not satisfied, a voluntary Separation from Service due to
"good reason" as the Committee, in its sole discretion, decides to treat as a
"Good Reason" termination; or
(ii) in the case where there is an employment, change in control or similar
agreement in effect between the Participant and the Company or a Subsidiary at
the time of the grant of the Award that defines "good reason" (or similar words)
and a "good reason" termination would be permitted under such agreement at that
time, the Separation from Service is or would be deemed to be for "good reason"
(or similar words) as defined in such agreement.
"INCENTIVE STOCK OPTION" or "ISO" means an option to purchase Shares granted
under Article 6 herein and which is designated as an Incentive Stock Option and
which is intended to meet the requirements of Section 422 of the Code.
"INSIDER" shall mean an individual who is, on the relevant date, an officer,
director or more than ten percent (10%) beneficial owner of any class of the
Company's equity securities that is registered pursuant to Section 12 of the
Exchange Act, all as defined under Section 16 of the Exchange Act.
"NAMED EXECUTIVE OFFICER" means a Participant who is one of the group of covered
employees as defined in the regulations promulgated under Section 162(m) of the
Code, or any successor statute.
"NON-EMPLOYEE DIRECTOR" means a Director who is not an Employee.
"NONQUALIFIED STOCK OPTION" or "NQSO" means an option to purchase Shares granted
under Article 6 herein and which is not intended to meet the requirements of
Section 422 of the Code.
"OPTION" means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6 herein.
"OPTION PRICE" means the price at which a Share may be purchased by a
Participant pursuant to an Option.
"PARTICIPANT" means a Person who or which has outstanding an Award granted under
the Plan.
"PERFORMANCE-BASED EXCEPTION" means the exception for performance-based
compensation from the tax deductibility limitations of Section 162(m) of the
Code.



--------------------------------------------------------------------------------



"PERFORMANCE PERIOD" means the time period during which performance goals must
be achieved with respect to an Award, as determined by the Committee.
"PERFORMANCE SHARE" means an Award granted to a Participant, as described in
Article 9 herein.
"PERFORMANCE UNIT" means an Award granted to a Participant, as described in
Article 9 herein.
"PERIOD OF RESTRICTION" means the period during which the transfer of Shares of
Restricted Stock or an Award of RSUs is limited in some way (based on the
passage of time, the achievement of performance goals, or upon the occurrence of
other events as determined by the Committee, at its discretion), and the Shares
of Restricted Stock or the RSUs are subject to a substantial risk of forfeiture,
as provided in Articles 8 and 8A.
"PERSON" shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Section 13(d) and 14(d) thereof, including a group as
defined in Section 13(d) thereof.
"RESTRICTED STOCK" means an Award granted to a Participant pursuant to Article 8
herein.
“RETIREMENT” means the date a Participant voluntarily terminates his/her
employment with the Company: (a) on or after he/she has attained at least
sixty-five (65) years of age; (b) on or after he/she has attained at least
fifty-five (55) years of age and completed at least ten (10) years of service
with the Company or its Subsidiaries; or (c) under circumstances that the
Committee determines, in its sole discretion, that qualify as a Retirement
termination from the Company.
"RSU" means an Award of restricted stock units granted to a Participant pursuant
to Article 8A hereof.
"SEPARATION FROM SERVICE" means a termination of Service by a Service Provider,
as determined by the Committee, which determination shall be final, binding and
conclusive; provided if any Award governed by Section 409A of the Code is to be
distributed on a Separation from Service, then the definition of Separation from
Service for such purposes shall comply with the definition provided in
Section 409A of the Code.
"SERVICE" means service as a Service Provider to the Company or a Subsidiary.
Unless otherwise stated in the applicable Award Agreement, a Participant's
change in position or duties shall not result in interrupted or terminated
Service, so long as such Participant continues to be a Service Provider to the
Company or a Subsidiary.
"SERVICE PROVIDER" means an employee, officer, Non-employee Director, consultant
or other advisor of the Company or a Subsidiary.
"SHARES" means shares of Common Stock of the Company.
"STOCK APPRECIATION RIGHT" or "SAR" means an Award, granted alone or in
connection with a related Option, designated as an SAR, pursuant to the terms of
Article 7 herein.
"SUBSIDIARY" means any corporation, partnership, joint venture, affiliate, or
other entity in which the Company is the direct or indirect beneficial owner of
not less than 20% of all issued and outstanding equity interests.
Notwithstanding the foregoing, for purposes of granting Options or SARs to
Service Providers of a Subsidiary in which the Company is the direct or indirect
beneficial owner of less than 50% of all issued and outstanding equity
interests, such Service Providers shall not be eligible for an Award of Options
or SARs unless the Committee first determines that such Award is "based upon
legitimate business criteria" within the meaning of Treas. Reg.
§1.409A-1(b)(5)(iii)(E).
"TANDEM SAR" means an SAR that is granted in connection with a related Option
pursuant to Article 7 herein, the exercise of which shall require forfeiture of
the right to purchase a Share under the related Option (and when a Share is
purchased under the Option, the Tandem SAR shall similarly be forfeited).
ARTICLE 3
ADMINISTRATION
3.1 THE COMMITTEE. The Plan shall be administered by the Committee appointed by
the Board. If and to the extent that no Committee exists that has the authority
to administer the Plan, the functions of the Committee shall be exercised by the



--------------------------------------------------------------------------------



Board.
3.2 AUTHORITY OF THE COMMITTEE. Except as limited by law or by the Certificate
of Incorporation or Bylaws of the Company, and subject to the provisions herein,
the Committee shall have full power to select Persons who shall participate in
the Plan; determine the sizes and types of Awards; determine the terms and
conditions of Awards in a manner consistent with the Plan; construe and
interpret the Plan and any agreement or instrument entered into under the Plan,
establish, amend, or waive rules and regulations for the Plan's administration;
and (subject to the provisions of Article 15 herein) amend the terms and
conditions of any outstanding Award to the extent such terms and conditions are
within the discretion of the Committee as provided in the Plan. Further, the
Committee shall make all other determinations which may be necessary or
advisable for the administration of the Plan. As permitted by law, the Committee
may delegate the authority granted to it herein.
3.3 DECISIONS BINDING. All determinations and decisions made by the Committee
pursuant to the provisions of the Plan and all related orders and resolutions of
the Board shall be final, conclusive and binding on all Persons, including the
Company, its stockholders, Employees, Participants, and their estates and
beneficiaries.
3.4 BOOK ENTRY. Notwithstanding any other provision of this Plan to the
contrary, the Company may elect to satisfy any requirement under this Plan for
the delivery of stock certificates through the use of book-entry.
ARTICLE 4
SHARES SUBJECT TO THE PLAN AND MAXIMUM AWARDS
4.1 SHARES AVAILABLE FOR AWARDS. The aggregate number of Shares which may be
issued for or used for reference purposes under this Plan or with respect to
which Awards may be granted shall not exceed 34,944,417 Shares (subject to
adjustment as provided in Section 4.3), which may be either authorized and
unissued Shares or Shares held in or acquired for the treasury of the Company.
Upon (a) a payout of a Freestanding SAR, Tandem SAR, or Restricted Stock award
in the form of cash; (b) a cancellation, termination, expiration, forfeiture, or
lapse for any reason (with the exception of the termination of a Tandem SAR upon
exercise of the related Options, or the termination of a related Option upon
exercise of the corresponding Tandem SAR) of any Award; or (c) payment of an
Option Price and/or payment of any taxes arising upon exercise of an Option or
payout of any Award with previously acquired Shares or by withholding Shares
which otherwise would be acquired on exercise or issued upon such payout, then
the number of Shares underlying any such Award which were not issued as a result
of any of the foregoing actions shall again be available for the purposes of
Awards under the Plan.
4.2 INDIVIDUAL PARTICIPANT LIMITATIONS. Unless and until the Committee
determines that an Award to a Named Executive Officer shall not be designed to
comply with the Performance-Based Exception, the following rules shall apply to
grants of such Awards under the Plan:
(a) Subject to adjustment as provided in Section 4.3 herein, the maximum number
of each type of Award (other than cash-denominated Performance Units) granted to
any Participant in any one fiscal year shall not exceed the following:
(i) Options and SARs, 300,000 Shares, and (ii) Restricted Stock, RSUs,
Performance Shares or Share-denominated Performance Units, 300,000 Shares.
(b) The maximum aggregate cash payout with respect to cash-denominated
Performance Units granted in any one fiscal year which may be made to any
Participant shall be $3,000,000.
4.3 ADJUSTMENTS IN AUTHORIZED SHARES. In the event of any change in corporate
capitalization, such as a stock split, or a corporate transaction, such as any
merger, consolidation, separation, including a spin-off, or other distribution
of stock or property of the Company, any reorganization (whether or not such
reorganization comes within the definition of such term in Section 368 of the
Code) or any partial or complete liquidation of the Company, such adjustment
shall be made in the number and class of Shares available for Awards, the number
and class of and/or price of Shares subject to outstanding Awards granted under
the Plan and the number of Shares set forth in Sections 4.1 and 4.2, as may be
determined to be appropriate and equitable by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights; provided, however,
that the number of Shares subject to any Award shall always be a whole number.
ARTICLE 5
ELIGIBILITY AND PARTICIPATION
5.1 ELIGIBILITY. Persons eligible to participate in this Plan include all
Service Providers, as determined by the Committee,



--------------------------------------------------------------------------------



including Service Providers who reside in countries other than the United States
of America. Notwithstanding any provision of the Plan to the contrary, in order
to foster and promote achievement of the purposes of the Plan or to comply with
provisions of laws in other countries in which the Company or its Subsidiaries
operate or have Service Providers, the Committee, in its sole discretion, shall
have the power and authority to (i) determine which Service Providers (if any)
providing Services outside the United States are eligible to participate in the
Plan, (ii) modify the terms and conditions of any Awards made to such Service
Providers and (iii) establish subplans and modified Option exercise and other
terms and procedures to the extent such actions may be necessary or advisable.
5.2 ACTUAL PARTICIPATION. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Persons, those to whom Awards
shall be granted and shall determine the nature and amount of each Award.
5.3 NON-EMPLOYEE DIRECTOR COMPENSATION. Non-Employee Directors shall have the
right to elect to receive the compensation otherwise payable to them in cash in
connection with their duties as members of the Board (or any committee thereof)
in whole or in part in Shares (rounded up to the nearest whole share) issued
under the Plan. If such Director elects to receive Shares as described in this
Section 5.3, the per share value of the Common Stock shall equal the Fair Market
Value on the applicable payment date. Such election must be made prior to the
start of the calendar year in which the compensation is to be paid and shall be
irrevocable for such calendar year.
ARTICLE 6
STOCK OPTIONS
6.1 GRANT OF OPTIONS. Subject to the terms and provisions of the Plan, Options
may be granted to one or more Participants in such number, and upon such terms,
and at any time and from time to time as shall be determined by the Committee.
The Committee may grant Nonqualified Stock Options or Incentive Stock Options.
The Committee shall have complete discretion in determining the number of
Options granted to each Participant (subject to Article 4 herein).
6.2 AWARD AGREEMENT. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Option Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine. The Award Agreement with respect to the Option also shall
specify whether the Option is intended to be an ISO within the meaning of
Section 422 of the Code, or an NQSO whose grant is intended not to fall under
the provisions of Section 422 of the Code.
6.3 OPTION PRICE. The Committee shall designate the Option Price for each grant
of an Option under this Plan which Option Price shall be at least equal to one
hundred percent (100%) of the Fair Market Value of a Share on the date the
Option is granted, and which Option Price may not be subsequently changed by the
Committee except pursuant to Section 4.3 hereof or to the extent provided in the
Award Agreement.
6.4 DURATION OF OPTIONS. Each Option granted to an Employee shall expire at such
time as the Committee shall determine at the time of grant; provided, however,
that unless otherwise designated by the Committee at the time of grant, no
Option shall be exercisable later than the tenth (10th) anniversary date of its
grant.
6.5 EXERCISE OF OPTIONS. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which need not be the same for
each grant or for each Participant.
6.6 PAYMENT. Options granted under this Article 6 shall be exercised by the
delivery of a written notice of exercise to the Company, setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. The Option Price upon exercise of
any Option shall be payable to the Company in full either:


(a) in cash or its equivalent,
(b) by tendering previously acquired Shares having an aggregate Fair Market
Value at the time of exercise equal to the total Option Price, or
(c) by a combination of (a) and (b).
The Committee also may allow cashless exercises as permitted under Federal
Reserve Board's Regulation T, subject to



--------------------------------------------------------------------------------



applicable securities law restrictions, or by any other means which the
Committee determines to be consistent with the Plan's purpose and applicable
law. As soon as practicable after receipt of a written notification of exercise
and full payment, the Company shall deliver to the Participant, in the
Participant's name, Share certificates in an appropriate amount based upon the
number of Shares purchased under the Option(s).
6.7 RESTRICTIONS ON SHARE TRANSFERABILITY. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Article 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.
6.8 SEPARATION FROM SERVICE. Each Option Award Agreement shall set forth the
extent to which the Participant shall have the right to exercise the Option
following Separation from Service. Such provisions shall be determined in the
sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all Options issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
Separation from Service, including, but not limited to, Separation from Service
for Cause or Good Reason, or reasons relating to the breach or threatened breach
of restrictive covenants. Subject to Article 14, in the event that a
Participant's Option Award Agreement does not set forth such Separation from
Service provisions, the following Separation from Service provisions shall
apply:
(a) In the event of a Participant's Separation from Service for any reason other
than death, Disability or Retirement, all Options held by the Participant shall
expire and all rights to purchase Shares thereunder shall terminate immediately;
provided, however, that notwithstanding the foregoing, all Options to which the
Participant has a vested right immediately prior to such Separation from Service
shall be exercisable for the lesser of (i) 30 days following the date of
Separation from Service or (ii) the expiration date of the Option, unless the
Separation from Service was for Cause.
(b) In the event of a Participant's Separation from Service due to death or
Disability, all Options shall immediately become fully vested on the date of the
Separation from Service.
(c) Subject to Article 14, in the event of Participant's Separation from Service
due to death or Disability, all Options in which the Participant has a vested
right upon termination shall be exercisable until the expiration date of the
Option.
(d) Subject to Article 14, in the event a Participant's Separation from Service
due to Retirement, all Options in which the Participant has a vested right upon
Separation from Service shall be exercisable for the lesser of (i) three years
following the date of the Separation from Service or (ii) the expiration date of
the Option.
6.9 NONTRANSFERABILITY OF OPTIONS.
(a) INCENTIVE STOCK OPTIONS. No ISO granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, all ISOs
granted to a Participant under the Plan shall be exercisable during his or her
lifetime only by such Participant.
(b) NONQUALIFIED STOCK OPTIONS. Except as otherwise provided in a Participant's
Award Agreement, no NQSO granted under this Article 6 may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant's Award Agreement, all NQSOs granted to a Participant under
this Article 6 shall be exercisable during his or her lifetime only by such
Participant.
ARTICLE 7
STOCK APPRECIATION RIGHTS
7.1 GRANT OF SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Participants at any time and from time to time as shall be determined
by the Committee. The Committee may grant Freestanding SARs, Tandem SARs, or any
combination of these forms of SARs. The Committee shall have complete discretion
in determining the number of SARs granted to each Participant (subject to
Article 4 herein) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such SARs. The Committee
shall designate, at the time of grant, the grant price of Freestanding SARs
which grant price shall at least equal the Fair Market Value of a Share on the
date of grant of the SAR. The grant price of Tandem SARs shall equal the Option
Price of the related Option. Grant prices of SARs shall not subsequently be
changed by the Committee except pursuant to Section 4.3 hereof.



--------------------------------------------------------------------------------



7.2 EXERCISE OF TANDEM SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
Notwithstanding any other provision of this Plan to the contrary, with respect
to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will
expire no later than the expiration of the underlying ISO; (ii) the value of the
payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Price of the underlying ISO
and the Fair Market Value of the Shares subject to the underlying ISO at the
time the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only
when the Fair Market Value of the Shares subject to the ISO exceeds the Option
Price of the ISO.
7.3 EXERCISE OF FREESTANDING SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them.
7.4 SAR AGREEMENT. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the grant price, the term of the SAR, and such other provisions as
the Committee shall determine.
7.5 TERM OF SARs. The term of an SAR granted under the plan shall be determined
by the Committee, in its sole discretion; provided, however, that unless
otherwise designated by the Committee, such term shall not exceed ten
(10) years.
7.6 PAYMENT OF SAR AMOUNT. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:
(a) The excess of the Fair Market Value of a Share on the date of exercise over
the grant price; by
(b) The number of Shares with respect to which the SAR is exercised.
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.
7.7 SEPARATION FROM SERVICE. Each SAR Award Agreement shall set forth the extent
to which the Participant shall have the right to exercise the SAR following the
Participant's Separation from Service. Such provisions shall be determined in
the sole discretion of the Committee, shall be included in the Award Agreement
entered into with each Participant, need not be uniform among all SARs issued
pursuant to the Plan, and may reflect distinctions based on the reasons for
Separation from Service, including, but not limited to, Separation from Service
for Cause or Good Reason, or reasons relating to the breach or threatened breach
of restrictive covenants. Subject to Article 14, in the event that a
Participant's SAR Award Agreement does not set forth such Separation from
Service provisions, the following Separation from Service provisions shall
apply:
(a) In the event of a Participant's Separation from Service for any reason other
than death, Disability or Retirement, all SARs held by the Participant shall
expire and all rights thereunder shall terminate immediately; provided, however,
that notwithstanding the foregoing, all SARs to which the Participant has a
vested right immediately prior to such Separation from Service shall be
exercisable for the lesser of (i) 30 days following the date of the Separation
from Service or (ii) the expiration date of the SAR, unless the Separation from
Service was for Cause.
(b) In the event of a Participant's Separation from Service due to death or
Disability, all SARs shall immediately become fully vested on the date of the
Separation from Service.
(c) Subject to Article 14, in the event of a Separation from Service due to
death or Disability, all SARs in which the Participant has a vested right upon
Separation from Service shall be exercisable until the expiration date of the
SAR.
(d) Subject to Article 14, in the event of a Participant's Separation from
Service due to Retirement, all SARs in which the Participant has a vested right
upon Separation from Service shall be exercisable for the lesser of (i) three
years following the date of the Separation from Service or (ii) the expiration
date of the SAR.
7.8 NONTRANSFERABILITY OF SARs. Except as otherwise provided in a Participant's
Award Agreement, no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, except as otherwise provided
in a Participant's Award Agreement, all SARs granted to a Participant under the
Plan shall be exercisable during his or her lifetime only by such Participant.



--------------------------------------------------------------------------------



ARTICLE 8
RESTRICTED STOCK
8.1 GRANT OF RESTRICTED STOCK. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Participants in such amounts as the Committee shall determine.
8.2 RESTRICTED STOCK AGREEMENT. Each Restricted Stock grant shall be evidenced
by an Award Agreement that shall specify the Period(s) of Restriction, the
number of Shares of Restricted Stock granted, and such other provisions as the
Committee shall determine.
8.3 TRANSFERABILITY. Except as provided in this Article 8, the Shares of
Restricted Stock granted herein may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, voluntarily or involuntarily, until the
end of the applicable Period of Restriction established by the Committee and
specified in the Restricted Stock Award Agreement, or upon earlier satisfaction
of any other conditions, as specified by the Committee in its sole discretion
and set forth in the Restricted Stock Agreement. All rights with respect to the
Restricted Stock granted to a Participant under the Plan shall be available
during his or her lifetime only to such Participant.
8.4 OTHER RESTRICTIONS. Subject to Article 10 herein, the Committee may impose
such other conditions and/or restrictions on any Shares of Restricted Stock
granted pursuant to the Plan as it may deem advisable including, without
limitation, a requirement that Participants pay a stipulated purchase price for
each Share of Restricted Stock, restrictions based upon the achievement of
specific performance goals (Company-wide, Subsidiary-wide, divisional, and/or
individual), time-based restrictions on vesting which may or may not be
following the attainment of the performance goals, and/or restrictions under
applicable federal or state securities laws. The Company shall retain the
certificates representing Shares of Restricted Stock in the Company's possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied. Except as otherwise provided in this Article 8, Shares of
Restricted Stock covered by each Restricted Stock grant made under the Plan
shall become freely transferable by the Participant after the last day of the
applicable Period of Restriction.
8.5 VOTING RIGHTS. Unless otherwise designated by the Committee at the time of
grant, Participants to whom Shares of Restricted Stock have been granted
hereunder may exercise full voting rights with respect to those Shares during
the Period of Restriction.
8.6 DIVIDENDS AND OTHER DISTRIBUTIONS. Unless otherwise designated by the
Committee at the time of grant, Participants holding Shares of Restricted Stock
granted hereunder shall be credited with regular cash dividends paid with
respect to the underlying Shares while they are so held during the Period of
Restriction. The Committee may apply any restrictions to the dividends that the
Committee deems appropriate. Without limiting the generality of the preceding
sentence, if the grant or vesting of Shares of Restricted Stock granted to a
Named Executive Officer is designed to comply with the requirements of the
Performance-Based Exception, the Committee may apply any restrictions it deems
appropriate to the payment of dividends declared with respect to such Shares of
Restricted Stock, such that the dividends and/or the Shares of Restricted Stock
maintain eligibility for the Performance-Based Exception. In the event that any
dividend constitutes a derivative security or an equity security pursuant to the
rules under Section 16 of the Exchange Act, such dividend shall be subject to a
vesting period equal to the remaining vesting period of the Shares of Restricted
Stock with respect to which the dividend is paid.
8.7 SEPARATION FROM SERVICE. Each Restricted Stock Award Agreement shall set
forth the extent to which the Participant shall have the right to receive
unvested Shares of Restricted Stock following Separation from Service. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Shares of Restricted Stock issued pursuant to the Plan, and
may reflect distinctions based on the reasons for Separation from Service,
including, but not limited to, Separation from Service for Cause or Good Reason,
or reasons relating to the breach or threatened breach of restrictive covenants;
provided, however, that, except in the cases of Separation from Service
connected with a Change of Control and Separation from Service by reason of
death or Disability, the vesting of Shares of Restricted Stock which qualify for
the Performance-Based Exception and which are held by Named Executive Officers
shall not occur prior to the time they otherwise would have, but for the
Separation from Service. Subject to Article 14, in the event that a
Participant's Restricted Stock Award Agreement does not set forth such
termination provisions, the following Separation from Service provisions shall
apply:
(a) In the event of a Participant's Separation from Service for any reason other
than death or Disability, all Shares of Restricted Stock which are unvested at
the date of termination shall be forfeited to the Company.



--------------------------------------------------------------------------------



(b) Unless the Award qualifies for the Performance-Based Exception, in the event
of a Participant's Separation from Service due to death or Disability, all
Shares of Restricted Stock of such participant shall immediately become fully
vested on the date of termination and the restrictions shall lapse.
ARTICLE 8A
RESTRICTED STOCK UNITS
8A.1 GRANT OF RESTRICTED STOCK UNITS. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Restricted
Stock Units ("RSUs") to Participants in such amounts as the Committee shall
determine.
8A.2 RESTRICTED STOCK UNIT AGREEMENT. Each RSU grant shall be evidenced by an
Award Agreement that shall specify (i) the Participant to whom the Award shall
be made, (ii) the number of RSUs that are subject to the Award, (iii) the time
that the Award shall be granted, (iv) the duration and applicable conditions for
any applicable Period of Restriction, and (v) such other provisions as the
Committee shall determine. The number of RSUs granted to any Participant under
any Award shall be credited, as of the date of such Award, to an account
maintained on behalf of the Participant on the books of the Company. For all
purposes of the Plan, the account maintained by the Company for each Participant
shall constitute conclusive evidence of the Participant's Awards under the Plan,
absent manifest error.
8A.3 TERMS AND CONDITIONS OF AWARD. RSUs granted to Participants under the Plan
shall be subject to the following terms and conditions:
(i) No Award and no right under any such Award may be sold, assigned,
transferred, pledged or otherwise encumbered, except by will or by the laws of
descent and distribution, until the lapse of any applicable Period of
Restriction and satisfaction of any other conditions specified by the Committee;
(ii) Subject to the limitations of the Plan and any other terms and conditions
applicable to a particular Award, at the end of any applicable Period of
Restriction, each such whole unit (except for any RSU canceled to pay
withholding taxes) shall automatically and without further action by the Company
be converted into one share of Common Stock (subject to adjustment as provided
in Section 4.3) and the Participant shall thereupon become a record holder of
each such share for all purposes. As promptly as practicable thereafter, the
Company shall issue to the Participant (or his or her legal representative,
beneficiary or heir) certificates for the shares of Common Stock issued upon
such conversion. No fractional shares of Common Stock shall be issued pursuant
to this Plan or any Award and instead cash will be paid in lieu of any
fractional shares on such basis as is determined by the Committee; and
(iii) At no time prior to the conversion of RSUs into shares of Common Stock
shall a Participant be entitled to any rights as a stockholder of the Company in
respect of such RSUs or the shares of Common Stock into which such RSUs may be
converted, including the right to receive dividends in respect of, or to vote,
any such shares of Common Stock. Notwithstanding the foregoing, an award of RSUs
may include dividend equivalents, with such terms and conditions as may be
approved by the Committee and set forth in the Award Agreement. Dividend
equivalents credited to a Participant may be paid currently or may be deemed to
be reinvested in additional Shares at a price per unit equal to the Fair Market
Value of a Share on the date that such dividend was paid to stockholders, as
determined in the sole discretion of the Committee. Notwithstanding the
foregoing, in no event will dividend equivalents on any RSUs that vest on the
basis of pre-established performance goals be payable before the RSUs have
become earned and payable.
8A.4 SEPARATION FROM SERVICE. Each Award Agreement shall set forth the extent to
which the Participant shall have the right to receive unvested RSUs following
Separation from Service. Such provisions shall be determined in the sole
discretion of the Committee, shall be included in the Award Agreement entered
into with each Participant, need not be uniform among all RSUs issued pursuant
to the Plan, and may reflect distinctions based on the reasons for Separation
from Service, including, but not limited to, Separation from Service for Cause
or Good Reason, or reasons relating to the breach or threatened breach of
restrictive covenants; provided, however, that, except in the cases of
Separation from Service connected with a Change of Control and Separation from
Service by reason of death or Disability, the vesting of RSUs which qualify for
the Performance-Based Exception and which are held by Named Executive Officers
shall not occur prior to the time they otherwise would have, but for the
Separation from Service. Subject to Article 14, in the event that a
Participant's Award Agreement does not set forth such Separation from Service
provisions, the following termination provisions shall apply:
(a) In the of event a Participant's Separation from Service for any reason other
than death or Disability, all RSUs of such Participant that are unvested at the
date of Separation from Service shall be forfeited to the Company.



--------------------------------------------------------------------------------



(b) Unless the Award qualifies for the Performance-Based Exception, in the event
of a Participant's Separation from Service due to death or Disability, all RSUs
of such Participant shall immediately become fully vested on the date of
Separation from Service and all restrictions shall lapse.
8A.5 DEFERRAL OF VESTING RSUs. The Committee may permit a Participant
to defer the compensation that would otherwise be recognized upon vesting of
RSUs by filing (or completing online if such form is electronic) an election to
defer (in a form specified by the Company) with the Company that specifies the
later fixed date on which the RSUs will be paid and distributed to the
Participant. A Participant may make multiple subsequent deferral elections under
this paragraph for any given vested RSUs but any time requirements set forth
herein must be separately satisfied with respect to each subsequent deferral
election. All deferral elections must comply, at all times, with Section 409A of
the Code, any regulations issued with respect to Section 409A of the Code and
any other guidance issued by the Internal Revenue Service and authoritative on
the issue.
ARTICLE 9
PERFORMANCE UNITS AND PERFORMANCE SHARES
9.1 GRANT OF PERFORMANCE UNITS/SHARES. Subject to the terms of the Plan,
Performance Units and/or Performance Shares may be granted to Participants in
such amounts and upon such terms, and at any time and from time to time, as
shall be determined by the Committee.
9.2 VALUE OF PERFORMANCE UNITS/SHARES. Each Performance Unit shall have an
initial value that is established by the Committee at the time of grant. Each
Performance Share shall have an initial value equal to the Fair Market Value of
a Share on the date of grant. The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Units/Shares that will be paid out to the
Participant. For purposes of this Article 9, the time period during which the
performance goals must be met shall be referred to as a "Performance Period" and
the Performance Period shall be a minimum of one year.
9.3 EARNING OF PERFORMANCE UNITS/SHARES. Subject to the terms of this Plan,
after the applicable Performance Period has ended, the holder of Performance
Units/Shares shall be entitled to receive payout on the number and value of
Performance Units/Shares earned by the Participant over the Performance Period,
to be determined as a function to the extent to which the corresponding
performance goals have been achieved, as established by the Committee.
9.4 FORM AND TIMING OF PAYMENT OF PERFORMANCE UNITS/SHARES. (a) Except as
provided below, payment of earned Performance Units/Shares shall be made in a
single lump sum as soon as reasonably practicable following the close of the
applicable Performance Period. Subject to the terms of this Plan, the Committee,
in its sole discretion, may pay earned Performance Units/Shares in the form of
cash or in Shares which have an aggregate Fair Market Value equal to the value
of the earned Performance Units/Shares at the close of the applicable
Performance Period (or in a combination thereof). Such Shares may be granted
subject to any restrictions deemed appropriate by the Committee.
(b) At the time of grant or shortly thereafter, the Committee, at its discretion
and in accordance with the terms designated by the Committee, may provide for a
voluntary and/or mandatory deferral of all or any part of an otherwise earned
Performance Unit/Share Award. All deferrals, whether mandatory or elective, must
comply, at all times, with Section 409A of the Code, any regulations issued with
respect to Section 409A of the Code and any other guidance issued by the
Internal Revenue Service and authoritative on the issue.
(c) At the discretion of the Committee, Participants may be entitled to receive
any dividends declared with respect to Shares which have been earned but not yet
distributed to Participants in connection with grants of Performance Units
and/or Performance Shares (such dividends shall be subject to the same accrual,
forfeiture, and payout restrictions as apply to dividends earned with respect to
Shares of Restricted Stock, as set forth in Section 8.6 herein). In addition,
Participants may, at the discretion of the Committee, be entitled to exercise
their voting rights with respect to such Shares.
9.5 SEPARATION FROM SERVICE. Subject to Article 14, in the event of a
Participant's Separation from Service for any reason other than death,
Disability or Retirement, all Performance Units/Shares shall be forfeited by the
Participant to the Company. Subject to Article 14, in the event of a
Participant's Separation from Service during a Performance Period due to death,
Disability or Retirement, the Participant shall receive a prorated payout of the
Performance Units/Shares, unless the Committee determines otherwise. The
prorated payout shall be determined by the Committee, shall be based upon the
length of time that the Participant held the Performance Units/Shares during the
Performance Period, and shall further be adjusted based on the achievement of
the pre-established performance goals. Subject to Article 14, unless the
Committee determines



--------------------------------------------------------------------------------



otherwise in the event of a Separation from Service due to death, Disability or
Retirement payment of earned Performance Units/Shares shall be made at the same
time as payments are made to Participants who did not have a Separation from
Service during the applicable Performance Period.
9.6 NONTRANSFERABILITY. Except as otherwise provided in a Participant's Award
Agreement, Performance Units/Shares may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution. Further, except as otherwise provided in a
Participant's Award Agreement, a Participant's rights under the Plan shall be
exercisable during the Participant's lifetime only by a Participant or the
Participant's legal representative.
ARTICLE 10
PERFORMANCE MEASURES
(a) Unless and until the Committee proposes for stockholder vote and
stockholders approve a change in the general performance measures set forth in
this Article 10, the attainment of which may determine the degree of payout
and/or vesting with respect to Awards to Named Executive Officers which are
designed to qualify for the Performance-Based Exception, the performance goals
to be used for purposes of such grants shall be established by the Committee in
writing and stated in terms of the attainment of specified levels of, or
percentage changes in, any one or more of the following measurements: revenue,
primary or fully-diluted earnings per Share, pretax income, cash flow from
operations, total cash flow, return on equity, return on capital, return on
assets, net operating profits after taxes, economic value added, total
stockholder return or return on sales, or any individual performance objective
which is measured solely in terms of quantitative targets related to the Company
or the Company's business, or any combination thereof. In addition, such
performance goals may be based in whole or in part upon the performance of the
Company, a Subsidiary, division and/or other operational unit, under one or more
of such measures.
(b) The degree of payout and/or vesting of such Awards designed to qualify for
the Performance-Based Exception shall be determined based upon the written
certification of the Committee as to the extent to which the performance goals
and any other material terms and conditions precedent to such payment and/or
vesting have been satisfied. The Committee shall have the discretion to adjust
the determinations of the degree of attainment of the pre-established
performance goals; provided, however, that the performance goals applicable to
Awards which are designed to qualify for the Performance-Based Exception, and
which are held by Named Executive Officers, may not be adjusted so as to
increase the payment under the Award (the Committee shall retain the discretion
to adjust such performance goals upward, or to otherwise reduce the amount of
the payment and/or vesting of the Award relative to the pre-established
performance goals).
(c) On or before the latest possible date that will not jeopardize the
qualification of Awards for the Performance-Based Exception (to the extent
applicable), the Committee shall have the discretion to include or exclude
unusual, atypical or non-recurring items in determining the applicable
performance goals for a particular performance period.
(d) In the event that applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
obtaining stockholder approval of such changes, the Committee shall have sole
discretion to make such changes without obtaining stockholder approval. In
addition, in the event that the Committee determines that it is advisable to
grant Awards which shall not qualify for the Performance-Based Exception, the
Committee may make such grants without satisfying the requirements of
Section 162(m) of the Code and, thus, which use performance measures other than
those specified above.
ARTICLE 11
BENEFICIARY DESIGNATION
Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his or her death before he or
she receives any or all of such benefit. Each such designation shall revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Secretary of the Company during the Participant's lifetime. In the
absence of any such designation, benefits remaining unpaid at the Participant's
death shall be paid to the Participant's estate.
ARTICLE 12
DEFERRALS
The Committee may permit a Participant to defer such Participant's receipt of
the payment of cash or the delivery of Shares



--------------------------------------------------------------------------------



that would otherwise be due to such Participant upon the exercise of any Option
or by virtue of the lapse or waiver of restrictions with respect to RSUs (as
provided in Section 8A.5) or with respect to Restricted Stock, or the
satisfaction of any requirements or goals with respect to Performance
Units/Shares. If any such deferral election is required or permitted, the
Committee shall, in its sole discretion, establish rules and procedures for such
payment deferrals. All deferral elections must comply, at all times, with
Section 409A of the Code, any regulations issued with respect to Section 409A of
the Code and any other guidance issued by the Internal Revenue Service and
authoritative on the issue.
ARTICLE 13
RIGHTS OF SERVICE PROVIDERS
13.1 RIGHT TO TERMINATE SERVICES. Nothing in the Plan shall interfere with or
limit in any way the right of the Company to terminate any Participant's
Services at any time, nor confer upon any Participant any right to continue in
the Service of the Company or any Subsidiary. For purposes of this Plan,
temporary absence from Service because of illness, vacation, approved leaves of
absence, and transfers of employment among the Company and its Subsidiaries,
shall not be considered a Separation from Service or to interrupt continuous
Service. Conversion of a Participant's employment relationship to a consulting
or other Service arrangement shall not result in termination of previously
granted Awards.
13.2 PARTICIPATION. No Service Provider shall have the right to be selected to
receive an Award under this Plan, or, having been so selected, to be selected to
receive a future Award.
ARTICLE 14
CHANGE OF CONTROL
Upon the occurrence of a Change of Control, unless otherwise specifically
prohibited under applicable laws, or by the rules and regulations of any
governing governmental agencies or national securities exchanges:
(a) Any and all Options and SARs granted hereunder shall become immediately
exercisable, and shall remain exercisable throughout their entire term;
(b) Any Period of Restriction and other restrictions imposed on Restricted
Shares and RSUs shall lapse; and
(c) Unless otherwise specified in a Participant's Award Agreement at time of
grant, the maximum payout opportunities attainable under all outstanding Awards
of Performance Units and Performance Shares shall be deemed to have been fully
earned for the entire Performance Period(s) as of the effective date of the
Change of Control. The vesting of all such Awards shall be accelerated as of the
effective date of the Change of Control, and in full settlement of such Awards,
there shall be paid out in cash to Participants within thirty (30) days
following the effective date of the Change of Control the maximum of payout
opportunities associated with such outstanding Awards.
ARTICLE 15
AMENDMENT, MODIFICATION AND TERMINATION
15.1 AMENDMENT, MODIFICATION AND TERMINATION. The Board may at any time and from
time to time, alter, amend, suspend or terminate the Plan in whole or in part,
subject to any requirement of stockholder approval imposed by applicable law,
rule or regulation. The Board may not, without shareholder approval,
(i) materially increase the benefits accruing to Participants, (ii) materially
increase the number of securities which may be issued upon the Plan, or
(iii) materially modify the requirements for participation in the Plan.


15.2 AWARDS PREVIOUSLY GRANTED. No termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Participant holding such
Award.
15.3 NO REPRICING OF OPTIONS/SARs. Notwithstanding any provision herein to the
contrary, the repricing of Options or SARs is prohibited without prior approval
of the Company's stockholders. For this purpose, a "repricing" means any of the
following (or any other action that has the same effect as any of the
following): (A) changing the terms of an Option or SAR to lower its Option Price
or SAR grant price; (B) any other action that is treated as a "repricing" under
generally accepted accounting principles; and (C) repurchasing for cash or
canceling an Option or SAR at a time when its Option Price or SAR grant price is
greater than the Fair Market Value of the underlying Shares in exchange for
another Award, unless the cancellation



--------------------------------------------------------------------------------



and exchange occurs in connection with a change in capitalization or similar
change under Section 4.3. A cancellation and exchange under clause (C) would be
considered a "repricing" regardless of whether it is treated as a "repricing"
under generally accepted accounting principles and regardless of whether it is
voluntary on the part of the Participant.
ARTICLE 16
WITHHOLDING
16.1 TAX WITHHOLDING. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Plan.
16.2 SHARE WITHHOLDING. With respect to withholding required upon the exercise
of Options or SARs, upon the lapse of restrictions on Restricted Stock or RSUs,
or upon any other taxable event arising as a result of Awards granted hereunder,
Participants may elect, subject to the approval of the Committee, or the Company
may require, that such withholding requirement be satisfied, in whole or in
part, by having the Company withhold Shares having a Fair Market Value on the
date the tax is to be determined equal to the minimum statutory total tax which
would be imposed on the transaction. All such elections shall be made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.
ARTICLE 17
SUCCESSORS
All obligations of the Company under the Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect merger,
consolidation, purchase of all or substantially all of the business and/or
assets of the Company or otherwise.
ARTICLE 18
LEGAL CONSTRUCTION
18.1 GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.
18.2 SEVERABILITY. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
as if the illegal or invalid provision had not been included.
18.3 REQUIREMENTS OF LAW. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
18.4 SECURITIES LAW COMPLIANCE. With respect to Insiders, transactions under
this Plan are intended to comply with all applicable conditions of Rule 16b-3 or
its successors under the Exchange Act. To the extent any provision of the Plan
or action by the Committee fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Committee.
18.5 GOVERNING LAW. To the extent not pre-empted by federal law, the Plan, and
all agreements hereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware.
18.6 COMPLIANCE WITH SECTION 409A. The Plan is intended to comply with
Section 409A of the Code. Notwithstanding any provision of the Plan to the
contrary, the Plan shall be interpreted, operated and administered consistent
with this intent. In that regard, and notwithstanding any provision of the Plan
to the contrary, the Company reserves the right to amend the Plan or any Award
granted under the Plan, by action of the Committee, without the consent of any
affected Participant, to the extent deemed necessary or appropriate for purposes
of maintaining compliance with Section 409A of the Code and the regulations
promulgated thereunder. In addition, any payments under the Plan of an amount
that is deferred compensation under Section 409A of the Code in connection with
a Participant's termination of employment shall not be made earlier than six
(6) months after the date of termination of employment to the extent required by
Section 409A(a)(2)(B)(i) of the Code.

